Name: Commission Regulation (EEC) No 2753/82 of 14 October 1982 amending Regulation (EEC) No 1251/81 in respect of exports of olive oil to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 291 / 12 Official Journal of the European Communities 15 . 10 . 82 COMMISSION REGULATION (EEC) No 2753/82 of 14 October 1982 amending Regulation (EEC) No 1251/81 in respect of exports of olive oil to Poland licences ; whereas, therefore, the period of validity of the export licences in question should be extended until the end of December 1982 ; whereas Regulation (EEC) No 1251 /81 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 11 (8) and 20 (3) thereof, Whereas, in order to facilitate the export to Poland of a certain quantity of olive-residue oil , Article 1 of Commission Regulation (EEC) No 1251 /81 (3), as amended by Regulation (EEC) No 525/82 (4), derogates from Commission Regulation (EEC) No 2041 /75 Q by extending the period of validity of licences in respect of exports to that country ; Whereas difficulties have arisen which prevent the export of part of the olive-residue oil to the country in question during the period of validity of the export HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1251 /81 , 'August 1982' is hereby replaced by 'December 1982'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 14 October 1982. For the Commission Poul DALSAGER Member of the Commission o OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12. 6 . 1982, p . 6 . (3) OJ No L 126, 12 . 5 . 1981 , p . 6 . 0 OJ No L 63, 6 . 3 . 1982, p . 9 . H OJ No L 213, 11 . 8 . 1975, p . 1 .